                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA


MAURICE STEVENS,                                      )
                                                      )
                  Plaintiff                           )        Case No. 1:18-224
                                                      )
         V.                                           )
                                                      )
DOUGLAS DICKEY, et al.,                               )        RICHARD A. LANZILLO
                                                      )        UNITED STATES MAGISTRATE JUDGE
                  Defendant                           )
                                                      )        OPINION ON DEFENDANTS'
                                                      )        MOTION TO DISMISS
                                                      )        [ECF NO. 25]


                                        MEMORANDUM OPINION

         Plaintiff Maurice Stevens ("Plaintiff'), an inmate at the State Correctional Institution at

Forest ("SCI-Forest"), commenced this civil rights action pursuant to 42 U.S.C. § 1983 on

August 22, 2018, by filing a Complaint alleging that six employees of the Pennsylvania

Department of Corrections ("DOC") violated his constitutional rights. 1 Plaintiff filed an

Amended Complaint on February 2, 2019. ECF No. 24. Presently pending before the Court is

Defendants' Motion to Dismiss Plaintiffs Amended Complaint [ECF No. 25] pursuant to

Federal Rule of Civil Procedure 12(b)(6). For the reasons set forth below, Defendants' motion

will be granted. 2




1
 As defendants, Plaintiff named Security Lt. Douglass Dickey, Security Captain Charles Carter, Superintendent
Michael Overmyer, Grievance Coordinator Lisa Reeher, Chief Grievance Coordinator Kei Moore, and DOC
Secretary John E. Wetzel.

2
 All parties have consented to the jurisdiction of the undersigned United States Magistrate Judge pursuant to 28
U.S.C. § 636. See ECF Nos. 4, 18.
I.      Factual Background

        Plaintiffs Amended Complaint alleges that on May 21, 2018, security personnel at SCI-

Forest seized and searched his personal property while he was confined in the prison's Restricted

Housing Unit (RHU) and that three days later, during an inventory of his property, Plaintiff

discovered that "legal documents" and certain family photographs and items he had purchased

from the prison commissary were missing. ECF No. 43, pp. 3-4. Plaintiff alleges that Defendant

Douglas Dickey, a correctional officer, "took, lost, destroyed" his personal property and legal

documents. Id. He also alleges generally that Defendant Charles Carter, a security captain,

somehow participated in the loss or destruction of the missing items. Id. at 3. After Plaintiff told

the correctional officers working in inventory about the missing items, they advised him that all

of the items "sent from the security dept" were present. Id. at 4. Plaintiff further alleges that

because he was without the aid of his legal documents, he was forced to file a defective petition

in the Pennsylvania Supreme Court. Id. at 5.

       Plaintiff then utilized the prison grievance procedure to grieve the missing items. Id. at 6.

He alleges that grievance officers Lisa Leeher and Keri Moore and SCI-Forest Superintendent

Michael Overmeyer colluded and "gave him the runaround" when they failed to "acknowledge"

Defendant Carter and Dickey's "destruction of his personal property." Id. at 3-4. Plaintiff also

named DOC Secretary John Wetzel as a defendant, but his Amended Complaint includes no

allegations against him.

       Defendants moved to dismiss Plaintiffs Amended Complaint on February 12, 2019.

ECF No. 25. Plaintiff responded twice to the motion on March 18 and 20, 2019. ECF Nos. 28,

30. This matter is fully briefed and ripe for disposition.

                                                  2
II.     Standards of Review

            A. Pro se Litigants

        Pro se pleadings, "however inartfully pleaded," must be held to "less stringent standards

than formal pleadings drafted by lawyers." Haines v. Kerner, 404 U.S. 519, 520-521 (1972). If

the court can reasonably read pleadings to state a valid claim on which the litigant could prevail,

it should do so despite failure to cite proper legal authority, confusion of legal theories, poor

syntax and sentence construction, or litigant's unfamiliarity with pleading requirements. Boag v.

MacDougall, 454 U.S. 364 (1982); United States ex rel. Montgomery v. Bierley, 141 F.2d 552,

555 (3d Cir. 1969) (petition prepared by a prisoner may be inartfully drawn and should be read

"with a measure of tolerance"); Smith v. US. District Court, 956 F.2d 295 (D.C. Cir. 1992);

Freeman v. Dep 't of Corrections, 949 F.2d 360 (10th Cir. 1991 ). Under our liberal pleading

rules, during the initial stages of litigation, a district court should construe all allegations in a

complaint in favor of the complainant. Gibbs v. Roman, 116 F.3d 83 (3d Cir. 1997). See, e.g.,

Nami v. Fauver, 82 F.3d 63, 65 (3d Cir. 1996) (discussing Fed. R. Civ. P. 12(b)(6) standard);

Markowitz v. Northeast Land Co., 906 F.2d 100, 103 (3d Cir. 1990) (same).

            B. Motion to dismiss

        A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the legal

sufficiency of the complaint. Kost v. Kozakiewicz, l F.3d 176, 183 (3d Cir. 1993). In deciding a

motion to dismiss, the court is not opining on whether the plaintiff will be likely to prevail on the

merits; rather, the plaintiff must only present factual allegations sufficient "to raise a right to

relief above the speculative level." Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007)

(citing 5 C. Wright & A. Miller, Federal Practice and Procedure§ 1216, pp. 235-236 (3d ed.

2004)). See also Ashcroft v. Iqbal, 556 U.S. 662 (2009)). A complaint should only be dismissed

                                                    3
pursuant to Rule 12 (b )( 6) if it fails to allege "enough facts to state a claim to relief that is

plausible on its face." Twombly, 550 U.S. at 570 (rejecting the traditional 12 (b)(6) standard

established in Conley v. Gibson, 355 U.S. 41 (1957)). In making this determination, the court

must accept as true all well-pled factual allegations in the complaint and views them in a light

most favorable to the plaintiff. US Express Lines Ltd. v. Higgins, 281 F.3d 383, 388 (3d Cir.

2002).

         While a complaint does not need detailed factual allegations to survive a motion to

dismiss, it must provide more than labels and conclusions. Twombly, 550 U.S. at 555. A

"formulaic recitation of the elements of a cause of action will not do." Id. (citing Papas an v.

Allain, 478 U.S. 265,286 (1986)). Moreover, a court need not accept inferences drawn by a

plaintiff if they are unsupported by the facts as set forth in the complaint. See California Pub.

Employee Ret. Sys. v. The Chubb Corp., 394 F.3d 126, 143 (3d Cir. 2004) (citing Morse v. Lower

Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997)). Nor must the Court accept legal

conclusions disguised as factual allegations. Twombly, 550 U.S. at 555. See also McTernan v.

City of York, Pennsylvania, 577 F.3d 521, 531 (3d Cir. 2009) ("The tenet that a court must accept

as true all of the allegations contained in a complaint is inapplicable to legal conclusions.").

         Expounding on the Twombly/Iqbal line of cases, the Third Circuit has articulated the

following three-step approach:

                        First, the court must 'tak[ e] note of the elements a plaintiff
                        must plead to state a claim.' Second, the court should
                        identify allegations that, 'because they are no more than
                        conclusions, are not entitled to the assumption of truth.'
                        Finally, 'where there are well-pleaded factual allegations, a
                        court should assume their veracity and then determine
                        whether they plausibly give rise to an entitlement for
                        relief.'


                                                    4
Burtch v. Mi/berg Factors, Inc., 662 F.3d 212,221 (3d Cir. 2011) (quoting Santiago v.

Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010)). This determination is "a context-specific

task that requires the reviewing court to draw on its judicial experience and common sense."

Iqbal, 556 U.S. at 679.

III.      Analysis

          While Plaintiff's Amended Complaint cites the First, Fifth, Seventh, Eighth, Ninth,

Tenth, Thirteenth, Fourteenth, Fifteenth, Seventeenth, and Eighteenth Amendments to the

Constitution, as well as "Assumpsit," "Art. 1, section 26 Discrimination," "Collusion," and

"Illegal Search and Seizure," the Court can only discern two legal theories or claims based upon

the few facts alleged therein. 3 It appears that Plaintiff alleges (1) a claim pursuant to the First

and Fourteenth Amendments for loss of access to courts, and (2) a due process claim pursuant to

the Fourteenth Amendment for the loss and/or destruction of his property.

       a. Access to Courts

          Under the First and Fourteenth Amendments, prisoners retain a right of access to the

courts. Monroe v. Beard, 536 F.3d 198,205 (3d Cir. 2008) (citing Lewis v. Casey, 518 U.S. 343,

346 (1996)). Where a prisoner asserts that defendants' actions have inhibited his opportunity to

present a past legal claim, he must allege facts sufficient show that: (1) he "suffered an 'actual

injury' in that [he] lost a chance to pursue a 'nonfrivolous' or 'arguable' underlying claim"; and

(2) he has "no other 'remedy that may be awarded as recompense' for the lost claim other than in


3
  Except for the First and Fourteenth Amendments, the Court notes that the Amended Complaint lacks any factual
allegations that could plausibly implicate the remaining Constitutional Amendments or provisions cited by Plaintiff.
None provides a cause of action to Plaintiff based on the events described in his Amended Complaint. For example,
Plaintiff cites the Eighth Amendment. However, there is no Eighth Amendment cause of action for the loss of an
inmate's personal property. See Nigro v. Wilson, 122 F.3d 1073 (9th Cir. 1997). The same conclusion applies with
greater force of logic to the other Amendments cited by Plaintiff, which are the Fifth, Seventh, Eighth, Ninth, Tenth,
Thirteenth, Fifteenth, Seventeenth, and Eighteenth Amendments. Accordingly, because they are facially irrelevant
to this case, the Court will not discuss these provisions further.
                                                          5
the present denial of access suit." Id. at 205-06 (quoting Christopher v. Harbury, 536 U.S. 403,

415 (2002)). The complaint must "describe the underlying arguable claim well enough to show

that it is 'more than mere hope,' and it must describe the 'lost remedy."' Id. (quoting

Christopher, 536 U.S. at 416-17). The plaintiff must also demonstrate that the denial of access

actually caused the alleged injury to occur. Tinsley v. Gloria, 369 Fed. Appx. 378, 381 (3d Cir.

2010) (citing Lewis, 518 U.S. at 352-54).

       The first element of an access-to-courts claim is "actual injury," which may "include a

court dismissal of a complaint [or] an inability to even file a complaint." Booth v. King, 346

F.Supp.2d 751, 758 (W.D. Pa. 2004) (citing Lewis, 518 U.S. at 351). Other examples include

"missed court dates, missed filing deadlines, a denial of legal assistance to which he was entitled,

or the loss of a case which he should have won." See Fortes v. Harding, 19 F.Supp.2d 323, 327

(M.D.Pa. 1998). The sine qua non of a "viable claim of interference with access to the courts is

a showing by the inmate of direct injury to [his] access to the courts." Reynolds v. Wagner, 128

F .3d 166, 183 (3d Cir. 1997) (internal citations and quotations omitted, emphasis added).

       Turning now to the Amended Complaint, the Court finds that the Plaintiff has failed to

allege facts upon which a plausible inference of an actual injury may be based. The sole

allegation regarding Plaintiffs access-to-courts is that Defendant Dickey "took, lost, destroyed"

certain unspecified "legal documents," and that as a result, Plaintiff was forced to file a defective

petition in the Pennsylvania Supreme Court based on his "actual innocence." Even under the

liberal standard applicable to pro se pleadings, the Amended Complaint is lacking in facts to

support an inference that any Defendant's actions resulted in his loss of a non-frivolous or

arguable legal claim. Although Plaintiff refers to his "actual innocence," he provides no

information concerning the nature of the proceeding he was pursuing or sought to pursue before

                                                  6
the Pennsylvania Supreme Court or how the alleged loss of his papers resulted in what otherwise

would have been a meritorious petition. He merely states that he "was made to file a defective

petition to the Pennsylvania Supreme Court," but provides no factual information concerning the

petition or its resolution. See Angle v. Smeal, 2014 WL 4414917, at *5 (W.D. Pa. Sept. 5, 2014)

(dismissing access to courts claim where "Plaintiff merely [made] the bald assertion that he 'lost

his criminal case as a result to this theft of his property"'). Additionally, assuming that the

Pennsylvania Supreme Court rejected his "defective" filing which contained a non-frivolous or

arguable claim, Plaintiff has failed to plead that there was no further remedy available to him,

such as a petition for reconsideration or rehearing. Because Plaintiff has failed to allege facts

sufficient to support either element of his access-to courts-claim, dismissal of this claim is

warranted.

    b. 14th Amendment Due Process Violation

       The Court interprets Plaintiffs allegation that his property was "t[aken], lost, destroyed"

as an attempt to state a claim for deprivation of his personal property without due process

pursuant to the 14th Amendment.

       Courts have long recognized that the Due Process Clause was promulgated to protect

individuals from the arbitrary exercise of the powers of government, and guarantees the

availability of certain procedural mechanisms, such as the right to notice and a hearing, before

the government can deprive an individual of property. See e.g., Pettaway v. SCI Albion, 2012

WL 366782, at *3 (W.D. Pa. Feb. 2, 2012). However, the law is clear that, in the context of

prison officials confiscating inmate property,

                       post-deprivation remedies provide sufficient due process
                       for negligent deprivations of property, Parratt v. Taylor,
                       451 U.S. 527, 530, 101 S.Ct. 1908, 68 L.Ed.2d 420 (1981),
                       and intentional deprivations of property, Hudson v. Palmer,
                                                  7
                           468 U.S. 517,533, 104 S.Ct. 3194, 82 L.Ed.2d 393 (1984),
                           [ ... ]The Court of Appeals has held that the DOC's
                           grievance procedure provides an adequate post-deprivation
                           remedy, see e.g. Tillman v. Lebanon County Corr. Fae.,
                           121 F.3d 410,422 (3d Cir. 2000), and that the existence of
                           this post-deprivation remedy forecloses any due process
                           claim, Austin v. Lehman, 893 F.Supp. 448,454
                           (E.D .Pa.1995) even if an inmate is dissatisfied with the
                           result of the process. Iseley v. Horn, 1996 WL 510090, at *
                           6 (E.D. Pa. Sept.3, 1996).

Pettaway, 2012 WL 366782 at *3.

         Turning to the present case, as in Pettaway, Plaintiff admits that he utilized the DOC's

grievance process to attempt to obtain the return of the property he claims was improperly taken

from his cell and never returned to him. Thus, he was provided access to an adequate post-

deprivation remedy that has been held to satisfy his procedural due process rights, despite the

fact that he is dissatisfied with the outcome. Accordingly, Plaintiff's due process claim is without

merit, and dismissal of this claim is warranted. 4 See Angle v. Smeal, 2014 WL 4414917, at *4

(W.D. Pa. Sept. 5, 2014).




4
  Although Plaintiff has not argued that the Defendants violated his substantive due process rights, the Court notes
that any such claim would fail as none of the alleged actions of the Defendants shock the conscience of the Court as
that element of the claim has been defined by case law. See Hughes v. Kostingo, 2006 WL 367890, at *4 (W.D. Pa.
Feb. 15, 2006) (dismissing prisoner's claim ofa substantive due process violation because no set of facts relating to
the prisoner's missing property would shock the conscious of the court); United Artists Theatre Circuit, Inc. v.
Township of Warrington, Pa., 316 F.3d 392, 399-400 (3d Cir. 2003) ("our cases have repeatedly acknowledged that
executive action violates substantive due process only when it shocks the conscience."); see also Moore v.
Gluckstern, 548 F.Supp. 165, 167 (D. Md. I 982)("At worst, plaintiff alleges that the items were stolen by the
guards. While such action by prison guards, if proven, would clearly be wrongful, there is nothing about the alleged
incidents that could conceivably 'shock the conscience' of the court. Therefore, the complaint cannot be read as
alleging a violation of substantive due process rights.")

                                                          8
       c. Claims against Grievance Officials

           Plaintiff complains that Chief Grievance Officer Keri Moore, Grievance Coordinator Lisa

Reeher, and Superintendent Overmeyer "colluded" to give him the "runaround" in response to

his filing of grievances relating to his missing property.

           It is "well established that the filing of a grievance is not sufficient to show the actual

knowledge necessary for a defendant to be found personally involved in the alleged unlawful

conduct." Mearin v. Swartz, 951 F.Supp.2d 776, 782 (W.D. Pa. 2013); see also Mincy v.

Chmielsewski, 508 F. App'x 99, 104 (3d Cir. 2013) ("[A]n officer's review of, or failure to

investigate, an inmate's grievances generally does not satisfy the requisite personal

involvement."). Accordingly, courts have routinely dismissed civil rights allegations against

prison officials whose only knowledge of the alleged violation stemmed from their participation

in the grievance process. See, e.g., Beale v. Wetzel, 2015 WL 2449622, at *5 (W.D. Pa. May 21,

2015) (dismissing claims against senior prison officials because the only allegations against them

arose in the context of their participation in an administrative appeal process); Mearin, 951

F.Supp. 2d at 782 (same); Rogers v. United States, 696 F.Supp.2d 472,488 (W.D. Pa. 2010) ("If

a grievance official's only involvement is investigating and/or ruling on an inmate's grievance

after the incident giving rise to the grievance has already occurred, there is no personal

involvement on the part of that official.").

           To the extent Plaintiff's claims against Defendants Reeher, Moore and Overmeyer are

based upon their role in the grievance process, Plaintiff's Amended Complaint fails to state a

claim upon which relief can be granted. 5 Therefore, dismissal of all claims against these

Defendants is warranted.


5
    The Court notes that there are no other allegations directed against these Defendants.
                                                             9
      d. Claims against Defendant Wetzel

         Plaintiff names John E. Wetzel, the Secretary of the DOC, as a defendant but fails to

assert any allegations against him. Given the absence of allegations that Wetzel engaged in

conduct that resulted in a deprivation of Plaintiffs constitutional right, the Court must dismiss

this action as to him. See, e.g., Mearin v. Swartz, 951 F.Supp.2d 776, 781-82 (W.D. Pa. 2013)

(dismissing claims pursuant to Rule 12(b)( 6) because the plaintiffs had failed to set forth

sufficient facts to establish that certain defendants had played an affirmative part in the alleged

Eighth Amendment violation).

IV.      Leave to Amend

         The Third Circuit has instructed that if a civil rights complaint is vulnerable to dismissal

for failure to state a claim, the Court should permit a curative amendment, unless an amendment

would be inequitable or futile. Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir.

2002). This instruction is equally applicable to pro se litigants and those represented by counsel.

Alston v. Parker, 363 F.3d 229,235 (3d Cir. 2004). In this case, Plaintiff has already filed an

amended complaint in the face of Defendants' motion to dismiss his original Complaint. As

discussed above, Plaintiffs Amended Complaint fails to state a claim. The legal defects in

Plaintiffs due process claim and claims against Defendants Overmyer, Reeher, Moore and

Wetzel cannot be cured by amendment and, therefore, further amendment as to these claims is

futile and they are dismissed with prejudice. The Court cannot say with certainty or as a matter

of law that Plaintiffs access-to-courts claim cannot be cured by additional factual allegations.

Therefore, the Court will allow Plaintiff one final opportunity to amend in an effort to state a

valid access to courts claim.



                                                  10
V.     Conclusion

       For all of the foregoing reasons, Defendants' Motion to Dismiss (ECF No. 25) is

GRANTED. Plaintiffs access-to-courts claim against Defendants Douglas Dickey and Charles

Carter is dismissed without prejudice and with leave to amend within twenty days of the date of

this Opinion and Order. In all other respects and as to all other Defendants, Plaintiffs Amended

Complaint is dismissed, with prejudice.




                                                       United States Magistrate Judge

Dated: September 30, 2019




                                              11
